*570The court properly found that DCHR’s determination that there were no “unique or peculiar” circumstances warranting an adjustment of rents pursuant to New York City Rent and Eviction Regulations (9 NYCRR) § 2202.7 was arbitrary, capricious and irrational since petitioner plainly met the criteria for such an adjustment. Petitioner established the existence of unique and peculiar circumstances over a 17-year period based on the expulsion of a prior owner from the Rent Stabilization Association, pervasive mismanagement of the subject premises by a manager appointed by the court pursuant to RPAPL article 7-A, and numerous inconsistent rulings as to the status of various units at the premises issued by administrative agencies, including respondent. The court properly found that these circumstances resulted in maximum rents which were indisputably substantially lower than rents generally prevailing in the same area for substantially similar housing accommodations.
We see no reason to disturb the court’s direction that a comparability study be conducted for the purpose of determining the extent of the adjustment to which petitioner is entitled.
We have considered appellant’s remaining arguments and find them unavailing. Concur — Williams, P.J., Tom, Rosenberger and Friedman, JJ.